
	
		II
		109th CONGRESS
		2d Session
		S. 2812
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2006
			Mr. Dayton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Petroleum Marketing Practices Act to
		  prohibit restrictions on the installation of renewable fuel pumps, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renewable Fuels Promotion
			 Act.
		2.Prohibition on
			 restriction of installation of renewable fuel pumps
			(a)In
			 generalTitle I of the
			 Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.) is amended by adding
			 at the end the following:
				
					107.Prohibition on
				restriction of installation of renewable fuel pumps
						(a)Definition of
				franchise-related documentIn this section, the term
				franchise-related document means—
							(1)a franchise under
				this Act; and
							(2)any other
				contract or directive of a franchisor relating to terms or conditions of the
				sale of fuel by a franchisee.
							(b)ProhibitionNo
				franchise-related document shall contain a provision under which a franchisor
				restricts a franchisee (or an affiliate of a franchisee) from installing on the
				marketing premises of the franchisee a renewable fuel pump.
						(c)EnforcementAny
				provision described in subsection (b) that is contained in a franchise-related
				document and in effect on the date of enactment of this Act—
							(1)shall be
				considered to be null and void as of that date; and
							(2)shall not be
				enforced under section
				105.
							.
			(b)Conforming
			 amendments
				(1)In
			 generalSection 101(13) of the Petroleum Marketing Practices Act
			 (15 U.S.C. 2801(13)) is amended by adjusting the indentation of subparagraph
			 (C) appropriately.
				(2)Table of
			 contentsThe table of contents of the Petroleum Marketing
			 Practices Act (15 U.S.C. 2801 note) is amended—
					(A)by inserting
			 after the item relating to section 106 the following:
						
							
								Sec. 107. Prohibition on
				restriction of installation of renewable fuel
				pumps.
							
							;
						and(B)by striking the
			 item relating to section 202 and inserting the following:
						
							
								Sec. 202. Automotive fuel
				rating testing and disclosure
				requirements.
							
							.
					3.RefuelingThe Energy Policy Act of 1992 is amended by
			 inserting after section 304 (42 U.S.C. 13213) the following:
			
				304A.Federal fleet
				fueling centers
					(a)In
				generalNot later than
				January 1, 2008, the appropriate Federal agency shall install not less than 1
				renewable fuel pump at every Federal fleet fueling center in the United
				States.
					(b)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
					.
		4.ReportNot later than October 31 of each year
			 beginning after the date of enactment of this Act, the President shall submit
			 to Congress a report that describes the progress of the agencies of the Federal
			 government (including the Executive Office of the President) in complying
			 with—
			(1)the Energy Policy Act of 1992
			 (42 U.S.C.
			 13201 et seq.);
			(2)Executive Order 13149 (65 Fed. Reg. 24595;
			 relating to greening the government through Federal fleet and transportation
			 efficiency); and
			(3)the Federal fleet
			 fueling center requirement under section 304A of the Energy Policy Act of 1992
			 (as added by section 3).
			
